     Case 2:21-cv-01362-JAM-JDP Document 7 Filed 08/04/21 Page 1 of 3

     MARK D. HARRISON (State Bar No. 142958)
 1   ADAM K. GUERNSEY (State Bar No. 282105)
     RUSSELL A. FRINK (State Bar No. 302522)
 2   HARRISON, TEMBLADOR,
     HUNGERFORD & JOHNSON LLP
 3   2801 T Street
     Sacramento, CA 95816
 4   Telephone: (916) 382-4377
     Facsimile: (916) 382-4380
 5
     Attorneys for GRANITE CONSTRUCTION COMPANY
 6   a California corporation, Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
 9
     GRANITE CONSTRUCTION COMPANY, a              Case No. 2:21-cv-01362 JAM JDP
10   California Corporation;
11          Plaintiff,                            STIPULATION AND ORDER
                                                  AUTHORIZING ELECTRONIC
12   v.                                           SERVICE OF DOCUMENTS
13   COUNTY OF YOLO, a political subdivision of   Date Action Filed: August 2, 2021
     the State of California; and YOLO COUNTY
14   BOARD OF SUPERVISORS;                        Judge: Hon. John A. Mendez
15          Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:21-cv-01362-JAM-JDP Document 7 Filed 08/04/21 Page 2 of 3


 1          The undersigned parties hereby stipulate, pursuant to Fed. R. Civ. Proc. 5(b)(1) and
 2   5(b)(2)(E), to serve on each other and to receive service from each other of all pleadings and
 3   other papers through electronic mail. Parties stipulate that service will be deemed sufficient and
 4   complete upon transmission of the electronic mail, but will not be effective if the serving party
 5   learns that it did not reach the party to be served. No other form of service will be necessary upon
 6   completion of service through electronic mail.
 7

 8

 9   DATED: 08/03/2021                             YOLO COUNTY COUNSEL
10

11                                                 By: /s/ Philip Pogledich
                                                   PHILIP POGLEDICH, COUNTY COUNSEL
12                                                 ERIC MAY, DEPUTY COUNTY COUNSEL
13                                                 Attorneys for Defendants County of Yolo &
                                                   Yolo County Board of Supervisors
14
      DATED: 8/03/2021                              HARRISON, TEMBLADOR,
15
                                                    HUNGERFORD & JOHNSON
16

17                                                  By: /s/Adam K. Guernsey______________
                                                    MARK D. HARRISON
18                                                  ADAM K. GUERNSEY
                                                    RUSSELL A. FRINK
19
                                                      Attorneys for Granite Construction Company
20

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                         1
               STIPULATION AND ORDER AUTHORIZING ELECTRONIC SERVICE OF DOCUMENTS
     Case 2:21-cv-01362-JAM-JDP Document 7 Filed 08/04/21 Page 3 of 3


 1                                              ORDER

 2          The Court, having reviewed the foregoing Stipulation Authorizing Electronic Service of

 3   Documents, and good cause appearing, hereby orders that the foregoing Stipulation Authorizing

 4   Electronic Service of Documents is approved and adopted as the order of this Court:

 5
     IT IS SO ORDERED.
 6

 7

 8   DATED: August 3, 2021                         /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
 9                                                 UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
               STIPULATION AND ORDER AUTHORIZING ELECTRONIC SERVICE OF DOCUMENTS
